FILED:  July 22, 2004
IN THE SUPREME COURT OF THE STATE OF OREGON
PAUL E. NAU, JR.,
Appellant,
v.
DEPARTMENT OF REVENUE,
State of Oregon,
Respondent,
and
CLACKAMAS COUNTY,
a political subdivision of the State of Oregon,
Intervenor-Respondent.
(TC 4619; SC S50859)
En Banc
On appeal from the Oregon Tax Court.
Henry C. Breithaupt, Judge.
Submitted on the record June 10, 2004.
Paul E. Nau, Jr., filed the briefs for himself.
No appearance by Department of Revenue.
Susie L. Huva, Assistant Clackamas County Counsel, Oregon
City, filed the brief for intervenor-respondent.
PER CURIAM
The judgment of the Tax Court is affirmed.
PER CURIAM
Taxpayer appeals from a judgment of the Tax Court,
dismissing as untimely his complaint challenging Clackamas
County's assessment of his property for the 1997-1998 tax year.  
We have considered each argument that taxpayer has advanced in
support of his appeal and conclude that none of those arguments
is well taken.  The Tax Court correctly determined that
taxpayer's action was untimely.  An extended discussion of the
basis for that conclusion would not benefit the public, bench, or
bar. 
The judgment of the Tax Court is affirmed.